Order entered July 21, 2022




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                              No. 05-22-00356-CV

                 IN THE INTEREST OF M.M.J., A CHILD

              On Appeal from the 469th Judicial District Court
                           Collin County, Texas
                  Trial Court Cause No. 469-54891-2019

                                   ORDER

      Before the Court are the following four motions filed by appellant on July

19, 2022: (1) Motion to File Appendixes Separately; (2) Motion for Void Judgment

and Disqualification of Judge Piper McCraw; (3) Motion to Offer Evidence Not

Included in Trial Court; and (4) Motion to Offer Audio and Video Recorded

Evidence. Appellant filed these same motions on July 6. In an order dated July

11, we denied the motions. For the reasons stated in our July 11 order, we again

DENY appellants’ motions.




                                           /s/   ROBERT D. BURNS, III
                                                 CHIEF JUSTICE